Citation Nr: 1133064	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  06-24 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for bilateral plantar fasciitis.

2.  Entitlement to a disability rating in excess of 20 percent for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1979 to February 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2010, the Board remanded the claims for additional development.

During the course of the appeal, the disability rating assigned for the Veteran's lumbar spine disorder was increased from 10 percent to 20 percent.  Although a higher rating for the service-connected lumbar spine disorder has been assigned, because a higher rating is available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for higher rating remains viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a statement received by the Board in June 2011, the Veteran indicated that she had received more contemporary treatment for her service connected disorders than was reflected in the last Supplemental Statement of the Case.  In particular, she mentioned that she had received surgery on her foot.  As these records are pertinent to the claim on appeal, remand is in order to obtain these records.  Additionally, while the last examination of the Veteran's feet for compensation and purposes was performed in November 2010, the Veteran's post-examination need for foot surgery is an indication that there was an increase in symptomatology.  VA is obliged to afford a Veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  Thus, the Veteran should be afforded another VA examination to determine the current extent of her bilateral plantar fasciitis disorder.

Additionally, the Board notes that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the November 2010 remand instructions, the RO/AMC was asked to obtain copies of all treatment records of the Veteran from the Dorn VAMC from March 2006 to the present.  Unfortunately, only the records from Dorn VAMC from April 2009 through November 2010 were obtained and associated with the claims file.  Thus, additional remand is required to obtain the records from Dorn VAMC dating from March 2006 through April 2009.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Also, in the November 2010 remand, the RO/AMC was asked to schedule the Veteran for a VA examination of the spine to assess the current orthopedic and neurological manifestations of her lumbar spine disorder.  The examiner was specifically requested to note any nerves affected, and the examiner was asked to state if there was no nerve involvement.

The Veteran was afforded a VA spine examination in November 2010.  However, while the examiner provided the requested orthopedic observations, no comments were made regarding the presence or absence of neurological symptoms due to the Veteran's lumbar spine disorder.  As the November 2010 VA examination did not comply with the November 2010 remand instructions, additional remand for a new VA spine examination is in order.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for her service connected disabilities that is not evidenced by the current record.  The RO/AMC must gather any outstanding VA treatment records (to particularly include the records from Doan VAMC from March 2006 through April 2009, and the recent records pertaining to the Veteran's foot surgery) and provide the Veteran with authorization forms for the release of any identified outstanding private treatment records.  Any such records must be obtained and associated with the claims folder.  If any identified private records cannot be obtained, the Veteran must be so informed and provided an opportunity to submit any copies thereof in her possession.

2.  After the receipt of any additional medical records obtained in accordance with this remand, the RO should schedule orthopedic and neurological examinations to ascertain the current severity of the Veteran's service connected lumbar spine disorder.  The Veteran's claims folder must be available to, and reviewed by, the examiner in conjunction with the examination.  The examiner should indicate that the claims folder was reviewed.  All indicated studies should be performed.  All pertinent clinical findings and the complete rationale for all opinions expressed should be set forth in a written report.

(A) The examiner should provide data as to the range of motion for the lumbar spine, specifically identifying any excursion of motion accompanied by pain.  

(B) The examiner should also identify any objective evidence of pain and assess the extent of any pain, and comment on the extent of any incoordination, weakened movement and excess fatigability on use.  

(C) The examiner should also express an opinion concerning whether there would be additional limits of functional ability on repeated use or flare-ups (if the Veteran describes flare-ups).  

(D)  In addition, the examiner should quantify the number of weeks of incapacitating episodes (a period of acute signs and symptoms due to intevertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician) over the past 12 months.

(E)  The examiner should also indicate whether there are neurological problems and/or neurologic abnormalities shown to be related to the lumbar spinal pathology and if so, identify the nerves involved and severity of involvement in terms of being slight, moderate, moderately severe, severe, or complete.  If there is no nerve involvement, the examiner should so state.

3.  After the receipt of any additional medical records obtained in accordance with this remand, the RO should schedule orthopedic and neurological examinations to ascertain the current severity of the Veteran's service connected bilateral plantar fasciitis.  The Veteran's claims folder must be available to, and reviewed by, the examiner in conjunction with the examination.  The examiner should indicate that the claims folder was reviewed.  All indicated studies should be performed.  All pertinent clinical findings and the complete rationale for all opinions expressed should be set forth in a written report.

The examiner should note the absence or presence of the following:  weight-bearing line over or medial to the great toe; inward bowing of the tendo Achillis; pain on manipulation and use of the feet; marked deformity; pain on manipulation and use accentuated; indication of swelling on use; characteristic callosities; marked pronation; extreme tenderness of plantar surface of the feet; marked inward displacement and severe spasm of the tendo Achilles on manipulation; and whether symptoms are improved by orthopedic shoes or appliances.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claims.  38 C.F.R. § 3.655. 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  Adjudication of the claims for a higher disability rating should include specific consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations and afford her an appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


